       Case 2:20-cv-00787-JAT Document 15 Filed 07/16/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Richard Paul Hobbs,                                 No. CV-20-00787-PHX-JAT
10                   Plaintiff,                          ORDER
11   v.
12   Michael Santiago, et al.,
13                   Defendants.
14
15           Pending before the Court is Plaintiff’s “Motion for Reconsideration and Other
16   Motions.” (Doc. 14). The Court now rules on the motion.
17           In a prior order, the Court dismissed Plaintiff’s complaint with prejudice. (Doc. 12
18   at 8). Specifically, the Court found that Plaintiff had (1) improperly made religious
19   discrimination claims against nonstate actors, (2) asserted claims that were not cognizable
20   under the Americans with Disabilities Act, and (3) made merely frivolous claims of
21   medical malpractice. (Id. at 3–8). Consequently, in accordance with 28 U.S.C. § 1915, the
22   Court dismissed the complaint before requiring the named defendants to answer.
23        Plaintiff’s has since filed a motion for reconsideration requesting the following items:
24        1. Direct the U.S. Marshals Service to serve the defendants named in his previously
25           dismissed complaint.
26        2. Provide him with the names of the attorneys who would represent those defendants.
27        3. Provide him with a copy of the “Rules of Civil Procedure for this Court.”
28        4. Have someone explain to him “the ‘special’ Rules of Procedure that [he] received
       Case 2:20-cv-00787-JAT Document 15 Filed 07/16/20 Page 2 of 3



 1            an email about which [he] can[]not comprehend.”
 2         5. To apply the Rules of Civil Procedure liberally in his favor.
 3         6. To “reconsider this case” because he “do[es] not understand . . . why the case can
 4            be dismissed with prejudice pre-maturely. Due Process not had here.” (Doc. 14 at
 5            14).
 6         Motions for reconsideration are governed by LRCiv 7.2(g), which provides in pertinent
 7   part that:
 8          The Court will ordinarily deny a motion for reconsideration of an Order
            absent a showing of manifest error or a showing of new facts or legal
 9          authority that could not have been brought to its attention earlier with
            reasonable diligence. Any such motion shall point out with specificity the
10
            matters that the movant believes were overlooked or misapprehended by the
11          Court, any new matters being brought to the Court’s attention for the first
            time and the reasons they were not presented earlier, and any specific
12          modifications being sought in the Court’s Order. No motion for
13          reconsideration of an Order may repeat any oral or written argument made
            by the movant in support of or in opposition to the motion that resulted in the
14          Order. Failure to comply with this subsection may be grounds for denial of
15          the motion.
16   LRCiv 7.2(g)(1) (emphases added). A motion for reconsideration is not a vehicle to ask the
17   Court to simply rethink an earlier decision, arguments expressing disagreement or
18   dissatisfaction with the Court’s reasoning should be directed to the Court of Appeals.
19   United States v. Rezzonico, 32 F. Supp. 2d 1112, 1116 (D. Ariz. 1998).
20            Plaintiff’s submission fails to comply with LRCiv 7.2(g). He cites neither new facts
21   nor legal authority that could not have been brought to his attention earlier with reasonable
22   diligence. He does not claim that the Court failed to consider material facts that were before
23   it while rendering its prior decision. To the extent Plaintiff makes an argument at all, he
24   merely asks the Court to rethink what it has already decided to do. In sum, nothing in
25   Plaintiff’s “motion” changes the Court’s prior order. Therefore, the Court will deny the
26   motion.
27   ///
28   ///


                                                   -2-
     Case 2:20-cv-00787-JAT Document 15 Filed 07/16/20 Page 3 of 3



 1      Accordingly,
 2      IT IS ORDERED that the Motion for Reconsideration (Doc. 14) is DENIED.
 3      Dated this 16th day of July, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -3-
